Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-51 and the species of FC binding region, Protein A, Z-domain in SEQ ID NO:1,  polymer, LINK domain, Hyaluronic acid as a polymer and biodegradable polymer in the reply filed on 3/17/2022 is acknowledged.  The traversal is on the grounds that it is appropriate to rejoin method claims that contain all of limitations of the examined composition claims.  This is not found persuasive because this is 371 case and it has been shown that the shared technical feature does not make a contribution over the prior art therefore, the restriction requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 13, 29-32, 46-47 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/2022.
Claims 1-3, 10, 12, 14, 26-27, 43 and 45 are under consideration in the instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 12, 26-27, 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and  26-27 are indefinite because it calls for binding to the biological tissue of interest but there is no biological tissue of interest set forth. Therefore, it is unclear what biological tissue is being referred to.
Claim 2 calls for the “the antibody binding region” which is indefinite because it is not clear what is meant by “the antibody binding region”. Claim 2 depends from claim 1 that calls for a region that binds a therapeutic antibody. Is the “the antibody binding region” referring to this or is it referring to an antibody with a binding region that binds to an FC region of another antibody? Due to the different interpretations of this phrase, it is unclear what is meant by this phrase and therefore, indefinite.
Claim 12 calls for a minimized form of the Z-protein of Protein A or a derivative thereof (SEQ ID NO:1). Due to the SEQ ID NO:1 being in parenthesis, this is being interpreted as the phrase "for example"  which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase/parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 43 recites the limitation "claim 25”.  Claim 25 is a cancelled claim which claim 43 depends from. It is unclear what are the metes and bounds of this specific claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "claim 44”.  Claim 44 is a cancelled claim which claim 45 depends from. It is unclear what are the metes and bounds of this specific claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are 1-3, 10, 12, 14, 26-27, 43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
See MPEP §2163(I)(A) which states: "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” 
 Independent claim 1 calls for an anchor molecule composed of two parts: 1) a region or moiety that binds a therapeutic antibody with a dissociation constant (KD) less than 10-6 M and 2) a region or moiety that anchors the molecule in a biological tissue of interest and wherein this anchor molecule has a specific function of retaining the therapeutic monoclonal antibody in the tissue and increase the duration of action of the therapeutic monoclonal antibody. The claimed invention is claiming a product only by it function and does not require any specific structure. One of the dependent claims, claim 14 requires that one of the moieties  comprise SEQ ID NO: 1, claim 12 requires a Z-domain of Protein A or a derivative thereof and claims 43 and 45 require a biodegradable polymer and that it be hyaluronic acid. These dependent claims call out some of the possible options for the components of the claimed anchor molecule but fail to place them together in any specific structure and still depend on some of the components described only by their function.
To provide adequate written description and evidence of possession of claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of prospective activity. There is not even identification of any particular portion of the structure that must be conserved for said activity. The specification does not provide a complete structure of all fragments and agents and fails to provide a representative number of species for the recited genera.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the specific agents disclosed in the instant specification the skilled artisan cannot envision the detailed chemical structure of the encompassed anchor molecule, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
Here, applicants have not described a reasonable number of members of the genus of compounds that have the functional requirements of the claims, i.e. the required as starting materials for the claimed molecules, but rather has presented the public with an idea of how to identify some moieties that fall within the scope of the claim. The instant claims are often referred to as “reach-through” claims, where an applicant attempts to obtain patent protection on an invention not yet discovered.  The Court of Appeals for the Federal Circuit addressed claims of this sort in great detail in University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004).  In Rochester, the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face.  Since the instant specification does not disclose to the public the structures claimed, the claims do not meet the written description requirement of 35 USC § 112, first paragraph.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only a few working examples, such as a z-domain of protein A with hyaluronic acid that produce the required function of the instant claims. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 12, 26-27, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al., 2014 (instant PTO-892) in view of Sharma  et al., 2016 (instant PTO-892).
In view of the indefinite issues of claims 1-2, 12, 26-27, 43 and 45, they are being interpreted as bind to a biological tissue (claims 1 and 26-27), a moiety that binds  a therapeutic antibody (claim 2), a minimized form of Z-domain of Protein A or derivative thereof, and claim 43 depends from claim 1 while claim 45 depends from claim 43.
Rosa teaches an anchor molecule used in a detection assay wherein the fusion protein combines a ZZ-fragment of Protein A, which recognizes the human IgG antibodies via their Fc portion and a family 3 carbohydrate binding module (CBM) with high affinity for cellulose, paper  (see abstract, page 4341, 1st column, 2nd full paragraph and 2nd column, first paragraph) and meets the requirements of instant claims 1-3, 10 and 12. Rosa teaches an anchor molecule fusion protein that has the same two components as the instantly claimed composition: a moiety that binds to an antibody and a second moiety that is targeted to the site of interest to anchor to a solid phase. While Rosa teaches an anchor molecule, this molecule targets cellulose (paper), it does not specifically target a biological tissue.
Sharma teaches using hyaluronic acid to anchor therapeutic nanocrystals to improve chemotherapeutic efficacy (see abstract and page 73084, 1st column, 4th paragraph). Sharma teaches that hyaluronic acid (HA) participates in tumor targeting and regulates the circulation time and bio-distribution. HA is a versatile polymer that is negatively charged polysaccharides with anti-fouling properties, prevents protein adsorption and opsonization, is biodegradable, has a high water-solubility, biocompatibility, non-immunogenicity and a chemical structure suitable for further functionalization (see page 73084, 1st column, 2nd and 3rd  paragraphs) as in instant claims 1, 43 and 45. Sharma teaches that HA can be HA-drug conjugated or HA anchored nanoparticles via covalent bond modification or electrostatic attraction (see page 73084, 1st column, 3rd paragraph) as in instant claims 26-27. It would have been prima facie obvious to one of ordinary skill in the art to choose either covalent or electrostatic attraction; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  See also MPEP §2143(E). While Sharma teaches using HA as a biological tissue anchor, Sharma fails to teach the moiety portion of the composition that binds to an  antibody.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rosa and Sharma. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Rosa and Sharma teach using a composition to anchor a molecule to a target site. Rosa teaches using a protein A variant to capture an antibody to place it the position to have the best result while Sharma teaches using HA as an anchor in a biological tissue to extend the time of treatment is available in the biological system. One of ordinary skill in the art would be motivated to modify the known anchor molecule taught by Rosa be able to use in a biological system with the anchor of HA taught by Sharma since one would want the anchor portion bind to a biological tissue rather than cellulose (paper) to be able to increase the bioavailability of the treatment since Sharma teaches that HA is capable producing this effect and Rosa shows that the Protein A derivative is capable of placing the antibody in a better position to be a more effective antibody. Further, the dissociation constant (KD) of instant claim 1 is met in view the protein A derivative is one of the species in the instant claims. It is clear that the same product would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references. 

Claims 1-3, 10, 12, 14,  26-27, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al., 2014 (instant PTO-892) and Sharma  et al., 2016 (instant PTO-892) as applied to claims 1-3, 10, 12,  26-27, 43 and 45  above, and further in view of Rome et al., US2016/0235862 (instant PTO-892).
See Rosa and Sharma, as discussed above. Rosa teaches ZZ-domain of Protein A but fails to specifically teach the SEQ ID NO:1 as required in instant claim 14.
Rome teaches compositions of vault complexes for the delivery of hydrophobic or aqueous insoluble therapeutic compounds (see abstract). Rome teaches a SEQ ID NO:18 (see paragraph 22) which is the same as instant SEQ ID NO: 1 of instant claim 14. Rome teaches that their vault complex is in a fusion protein including the Z-domain of Staphylococcal Protein A, SEQ ID NO:18, that binds to an antibody (see paragraph 22) and as instant claims 1, 10, 12 and 14.
  It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Rosa, Sharma and Rome. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Rosa and Rome teach using derivatives of the known Protein A used to bind antibodies and therefore, it would have been prima facie obvious to one of ordinary skill in the art to choose known Protein A derivatives like the one disclosed in SEQ ID NO: 18 by Rome; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (See also MPEP §2143(E). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649